Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 07/13/2021.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, David Hardy (Reg. No. 47,362), and examiner arranged a telephone interview on October 6, 2021 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claims have been rewritten as follows:
1. (Currently Amended) A computer-implemented method, comprising:
	receiving, from at least one sensor disposed on a mobile device, a first vibration response signal indicative of an orientation in which the mobile device is being held, wherein the first vibration response signal is generated in response to a mechanical vibration of the mobile device while the mobile device is being held to detect a live person;	
[[and]]
	responsive to determining that the orientation in which the mobile device is being held is the self-portrait orientation, initiating a process to authenticate an access attempt to a system;
receiving, from the at least one sensor disposed on the mobile device, a second vibration response signal indicative of another orientation in which the mobile device is being held, wherein the second vibration response signal is generated in response to another mechanical vibration of the mobile device;
determining, based on the second vibration response signal, that the another orientation in which the mobile device is being held is different from the self-portrait orientation; and
responsive to determining that the another orientation in which the mobile device is being held is different from the self-portrait orientation, preventing the access attempt to the system.

(Currently Amended) The computer-implemented method of claim [[21]], 1 wherein preventing the access attempt to the the live person; and responsive to determining that the subject is an alternative representation of [[a]] the live person, preventing the access attempt to the 

21. (CANCELED) 




22. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
	receiving, from at least one sensor disposed on a mobile device, a first vibration response signal indicative of an orientation in which the mobile device is being held, wherein the first vibration response signal is generated in response to a mechanical vibration of the mobile device while the mobile device is being held to detect a live person;	
	determining, based on the first vibration response signal, that the orientation in which the mobile device is being held is a self-portrait orientation; [[and]]
	responsive to determining that the orientation in which the mobile device is being held is the self-portrait orientation, initiating a process to authenticate an access attempt to a system;
receiving, from the at least one sensor disposed on the mobile device, a second vibration response signal indicative of another orientation in which the mobile device is being held, wherein the second vibration response signal is generated in response to another mechanical vibration of the mobile device;
determining, based on the second vibration response signal, that the another orientation in which the mobile device is being held is different from the self-portrait orientation; and
responsive to determining that the another orientation in which the mobile device is being held is different from the self-portrait orientation, preventing the access attempt to the system.

23. (CANCELED) 




	24. (Currently Amended) The non-transitory, computer-readable medium of claim [[23]] 22, wherein preventing the access attempt to the system includes operations comprising: 
	determining, responsive to determining that the another orientation in which the mobile device is being held is different from the self-portrait orientation, that a subject of an image captured using a camera of the mobile device is an alternative representation of the live person; and
	responsive to determining that the subject is an alternative representation of the live person, preventing the access attempt to the system.

30. (Currently Amended) A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving, from at least one sensor disposed on a mobile device, a first vibration response signal indicative of an orientation in which the mobile device is being held, wherein the first vibration response signal is generated in response to a mechanical 
determining, based on the first vibration response signal, that the orientation in which the mobile device is being held is a self-portrait orientation; [[and]]
responsive to determining that the orientation in which the mobile device is being held is the self-portrait orientation, initiating a process to authenticate an access attempt to a system;
receiving, from the at least one sensor disposed on the mobile device, a second vibration response signal indicative of another orientation in which the mobile device is being held, wherein the second vibration response signal is generated in response to another mechanical vibration of the mobile device;
determining, based on the second vibration response signal, that the another orientation in which the mobile device is being held is different from the self-portrait orientation; and
responsive to determining that the another orientation in which the mobile device is being held is different from the self-portrait orientation, preventing the access attempt to the system.

	31. (CANCELED) 




	32. (Currently Amended) The computer-implemented system of claim [[31]] 30, wherein preventing the access attempt to the system includes one or more operations comprising: 
	determining, responsive to determining that the another orientation in which the mobile device is being held is different from the self-portrait orientation, that a subject of an image captured using a camera of the mobile device is an alternative representation of the live person; and
	responsive to determining that the subject is an alternative representation of the live person, preventing the access attempt to the system.


Allowable Subject Matter


3.	Claims 1-2, 4, 7-10, 22, 24-30, and 32-33 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 07/13/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
4.	The totality of each element and/or step in claims 1-2, 4, 7-10, 22, 24-30, and 32-33 are not alluded to in the combined art of Dunko and Sezan. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Dunko and Sezan does not teach or suggest "responsive to determining that the orientation in which the mobile device is being held is the self-portrait orientation, initiating a process to authenticate an access attempt to a system; receiving, from the at least one sensor disposed on the mobile device, a second vibration response signal indicative of another orientation in which the mobile device is being held, wherein the second vibration response signal is generated in response to another mechanical vibration of the mobile device; determining, based on the second vibration response signal, that the another orientation in which the mobile device is being 
5.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

7.	Claims 1-2, 4, 7-10, 22, 24-30, and 32-33 are patentable.
8.	Claims 3, 5, 6, 11-21, 23, and 31 are cancelled.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436